Order
PER CURIAM.
Betty Deshotels was convicted by jury of the class B felony of driving while intoxicated as a chronic offender. The circuit court sentenced her to a ten-year prison term. On appeal, Deshotels contends the court abused its discretion because the ten-year sentence was impermissibly based on the exercise of her constitutional rights to testify and deny guilt for the charged offense. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction and sentence. Rule 30.25(b).